Citation Nr: 9908440	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  95-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating for a low back strain, in excess 
of 10 percent, prior to August 22, 1998.


2.  Entitlement to an evaluation in excess of 20 percent for 
low back strain.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection for 
low back strain and assigned a 10 percent disability 
evaluation, effective July 27, 1994.  In an October 1998 
rating decision, the RO assigned a 20 percent evaluation to 
the service-connected low back strain, effective from August 
22, 1998.  As the 20 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The manifestations of the veteran's service-connected low 
back strain, prior to August 22, 1998, included subjective 
complaints of chronic low back pain and limitation of motion 
with objective evidence of forward flexion to 70 degrees and 
backward extension to 30 degrees; productive of no more than 
slight limitation of motion of the lumbar spine.

3.  Currently the service-connected low back strain is 
manifested by subjective complaints of low back pain that 
reduced her physical activity with objective evidence of 
forward flexion to 50 degrees and bilateral bending and 
rotation to 30 degrees, respectively; productive of no more 
than moderate limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating for low back strain, in excess 
of 10 percent, prior to August 22, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5292 and 5295 (1998).

2.  The schedular criteria for an evaluation in excess of 20 
percent for the veteran's service-connected low back strain 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and Regulations

As a preliminary matter, the Board finds that each of the 
veteran's claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
when the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist her in developing the 
facts pertinent to her claim under 38 U.S.C.A. § 5107(a) 
(West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In regard to the appellant's contention that she is entitled 
to a higher disability rating for at least part of the 
original rating period following the grant of service 
connection for low back strain, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings. Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1998).

Pursuant to Diagnostic Code 5292, a 10 percent evaluation is 
assigned where there is evidence of slight limitation of 
motion of the lumbar spine.  A 20 percent evaluation is 
warranted where there is evidence of moderate limitation of 
motion of the lumbar spine.  A 40 percent rating is assigned 
where there is severe limitation of motion.  

Other relevant codes relative to the low back include 
38 C.F.R. § 4.7a, Diagnostic Code 5295 (1998).  Under that 
code, a 10 percent evaluation is warranted for lumbosacral 
strain with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasms on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is warranted for severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.


II.  Rating for low back strain in excess of 10 percent prior 
to August 22, 1998

Service medical records reflect that on several occasions in 
September 1993, the veteran complained of having back pain 
for the previous two weeks.  On examination, the left side of 
the lower back was tender to palpation and there was limited 
range of motion with forward bending and lateral flexion.  
The assessment of the examiner was low back strain/sprain.  
In November 1993, the veteran was seen on several occasions 
for back pain, which was felt to be possibly related to a 
left ovarian enlargement.  In February 1994, the veteran 
complained of an intermittent ache in the low back which 
increased with prolonged standing and high impact activity 
and improved with rest and Motrin.  On examination of the 
lumbar spine, there were no evidence of any neurological 
symptoms or radiation.  It was noted that the veteran 
continued to perform high impact aerobics without any 
difficulty.  The impression of the examiner was mechanical 
low back pain.  In March 1994, the veteran received a waiver 
from performing sit-ups and running.  In June 1994, she 
attended back school.  At a June 1994 examination for 
discharge, to include a Report of Medical History, the 
veteran's spine was found to have been normal.  The veteran 
indicated that she had had recurrent back pain, and it was 
noted by the examiner that the veteran had mechanical back 
pain.   

A November 1994 General Medical examination report reflects 
that the veteran's posture, gait and carriage were 
unremarkable.  No further objective findings were reported 
relating to the veteran's low back.

A November 1994 VA Spine examination report reflects that the 
veteran complained of pain in the low back which did not 
radiate.  She related that she did not experience any 
paresthesias, tingling or abnormal sensations.  The veteran 
indicated that she had pain in the lower back which was 
relieved when she stood up, stretched, twisted or changed her 
position.  On examination of the lumbar spine, the veteran 
moved freely and she did not have any problem changing 
position from sitting to standing or from supine to sitting.  
She was able to take her shoes on and off without any 
difficulty.  There was no evidence of any postural 
abnormality, fixed deformity or scoliosis.  The veteran had 
forward flexion to 70 degrees, backward extension to 30 
degrees, bilateral flexion to 30 degrees and 60 degrees 
bilateral rotation.  All of the movements produced pain, but 
there was no evidence of any radiation of pain or tenderness 
in the lumbosacral area.  The veteran's patellar reflexes 
were very sluggish, but were present with reinforcement.  
Achilles reflexes were active and symmetrical, and there were 
no abnormal reflexes.  Straight leg and bent leg raising 
tests were both markedly positive and produced back pain.  
The veteran complained of the same pain with bent leg raising 
as she did with straight leg raising.  There was no evidence 
of any muscle atrophy.  Thigh, knee and calf measurements 
were equal in both legs.  Sensation was completely normal to 
pinprick and light touch in the two lower extremities and in 
the saddle area of the back.  X-rays of the lumbar spine 
revealed mild sclerosis of the sacroiliac joints, but an 
otherwise normal lumbar spine and pelvis.  There was no 
evidence of any spondylolysis or spondylolisthesis and no 
degenerative disk disease.  The hip joints and symphysis 
pubis were intact.  The veteran was diagnosed as having 
muscular low back pain.

VA outpatient reports, dating from November 1994 to March 
1996, reflect that in January 1995, the veteran complained of 
chronic low back pain for which she took Tylenol.  The 
assessment of the examiner was chronic low back pain-chronic 
pain syndrome, and the veteran was instructed to walk 20 
minutes three times a week. In April 1995, the veteran 
complained of having back pain for the previous two to three 
years. In addition to her low back pain, the veteran reported 
having had numbness in the buttocks and upper legs.  The 
veteran denied having any tingling.  She indicated that her 
back pain was relieved for short periods by ice and Bengay, 
but was aggravated by heat.  In March 1996, the veteran 
complained of having low back pain from the buttocks to the 
coccyx for the previous week and that ice and Motrin were 
ineffective.  She related that she had a different type of 
back pain when she urinated. 

An employee termination report and description of job duties 
provided by Southwestern Cable Company was received by RO in 
October 1996.  These reports reflect that the veteran was 
removed from her job a cable installer because she was unable 
to qualify for pole certification (she was unable to climb 20 
foot poles).

In considering the veteran's claim for a rating for low back 
strain in excess of 10 percent, prior to August 28, 1998, the 
Board is of the opinion, in light of the reasoning advanced 
hereinbelow, that the 10 percent rating which remained in 
effect for such service-connected disability was fully 
appropriate.  In this regard, the Board observes, the veteran 
exhibited on the November 1994 VA examination forward flexion 
to 70 degrees, backward extension to 30 degrees and bilateral 
rotation to 60 degrees which are representative of no more 
than slight limitation of motion.  Most significant, that 
same examination report showed no postural abnormality, fixed 
deformity, radiating pain, abnormal reflexes, loss of muscle 
atrophy or loss of sensation to pinprick.  In addition, there 
was no evidence of any muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in the 
standing position.  Given the foregoing observations, then, 
overall disablement involving the veteran's low back, for the 
duration at issue in this aspect of the appeal, was clearly 
not more than slight.  Therefore, an evaluation for, in 
excess of 10 percent, prior to August 22, 1998, for such 
disability was not in order pursuant to either Diagnostic 
Code 5292 or 5295.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected low back 
strain, including general functional loss, weakened movement 
and excess fatigability.  The Board has also been attentive 
for indication of loss of functional ability, within the 
purview of 38 C.F.R. § 4.40, specifically traceable to pain 
on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, the Board finds it noteworthy that, on the occasion 
of her November 1994 examination, the veteran had a normal 
gait, moved freely and did not have any problem changing 
position from sitting to standing or from supine to sitting.  
It was noted that she had no difficulty getting her shoes on 
and off.  In addition, there was no evidence, as noted above, 
of any postural or fixed deformity of the lumbar spine.  
While she complained of pain there was no objective finding 
of tenderness.  The foregoing considerations, in the Board's 
view, support a finding that the veteran's disability is 
adequately compensated at the 10 percent evaluation in effect 
in the cited time frame, and militate persuasively against 
the existence of sufficient functional impairment, relative 
to service-connected disablement involving the low back, as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45 and Part 
4, Diagnostic Codes 5292 and 5295.  


III.  Increased Rating, Low Back, Currently 20 Percent 
Disabling

In a rating decision entered in October 1998 the RO, based on 
the report of the veteran's examination by VA on August 22, 
1998, increased the evaluation for her service-connected low 
back strain from 10 percent disabling to 20 percent 
disabling, the latter rating being effective from August 22, 
1998.

An August 1998 VA spine examination report reflects that the 
veteran complained that she had low back pain with most 
activities and a significant amount of pain in the evenings.  
She related that she would have episodic nocturnal symptoms 
of pain, but that she was not usually awakened at night.  The 
veteran reported that she was able to walk approximately a 
half a mile before the pain would limit her activity and that 
she had pain specific to the left leg with some weakness.  On 
examination of the spine, the veteran walked with a normal 
heal-to-toe gait, and she did not use any assistive devices. 
The veteran had forward flexion to 50 degrees, bilateral 
bending to 30 degrees and bilateral rotation to 30 degrees.  
There was no specific tenderness in the upper thoracic spine, 
but there was point tenderness at the sacroiliac joints and 
the lumbosacral junctions directly over the vertebral bodies 
and joints.  There was no evidence of paraspinous muscle 
tenderness or continuous malformations.  There was some 
spider angioma on the low back.  

On motor examination of the lower extremities in August 1998, 
the veteran's iliopsoas, quadriceps, hamstrings and tibialis 
anterior, and gastrocsoleus were 5/5, bilaterally.  Extensor 
longus on the left was 4/5 and 5/5 on the right.   Reflex and 
the patella and Achilles were 1 and symmetrical.  There was 
no evidence of any clonus.  It was noted that the veteran was 
able to heel and toe walk without too much difficulty.  X-
rays of the lumbar spine in the anterior-posterior and 
lateral views were within normal limits.  The veteran was 
diagnosed as having mechanical low back pain with possible 
herniated nucleus polyposis at L4-5 with weakness in her 
great toes.  

The Board has considered the veteran's assertions with 
respect to her complaints of low back pain and finds them to 
be credible.  However, the medical evidence of record does 
not support a rating in excess of 20 percent for the service-
connected low back strain.  The medical evidence establishes 
that the veteran's low back strain is manifested primarily by 
tenderness along the lower lumbar area and no more than 
moderate limitation of motion of the lumbar spine, 
particularly on forward flexion.  The Board does not overlook 
the findings that the veteran exhibited pain on all ranges of 
motion; however, the veteran had a normal heal-to-toe gait, 
and did not use any assistive devices. X-rays of the lumbar 
spine were found to have been normal.  Thus, the Board is of 
the opinion that the pathology associated with the veteran's 
service-connected low back strain is adequately contemplated 
by the current 20 percent disability rating.  In the absence 
of findings of severe limitation of the lumbar spine (Code 
5292), or severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, positive Goldwaithe's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (Code 
5295), a higher disability rating is not warranted.  

With regard to functional loss due to pain, the Board notes 
that an August 1998 VA spine examination report reflects that 
the veteran's motor strength in all muscle groups was normal 
(with the exception of the left extensor longus, which was 
4/5).  Although the veteran had pain on all ranges of motion 
of the lumbar spine during an August 1998 VA examination, 
there were no deficits with respect to muscle strength, 
reflexes, or sensation.  As such, these clinical findings 
would not be productive of an additional functional loss not 
specifically elicited during the recent examination.  38 
C.F.R. §§ 4.2, 4.40, 4.45 (1998).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The Board's decision in this case is based upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The Board finds that there is no evidence of 
record, suggesting that the veteran's service-connected low 
back strain has markedly interfered with earning capacity or 
employment status beyond that interference contemplated by 
the assigned 20 percent evaluation.  Moreover, there is no 
indication that her service-connected low back strain has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, the Board finds no basis for a 
remand for compliance with the procedures for the assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) (1998).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating for a low back strain, in excess of 10 percent, 
prior to August 22, 1998, is denied.

An evaluation in excess of 20 percent for low back strain is 
denied.



		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 

- 10 -


- 10 -


